DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         TIFFANY WASHINGTON and LATRICIA EDWARDS,
                        Appellants,

                                    v.

                          MCFIG, LLC, et al.,
                             Appellees.

                              No. 4D21-1513

                         [November 17, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Florence Taylor Barner, Judge; L.T. Case No. COCE20-
22199.

  Catherine A. Riggins, Miami, for appellants.

  Joseph S. Hughes, The Law Office of Joseph Hughes, P.A., Fort
Lauderdale, for appellees.

PER CURIAM.

  Affirmed. See Padow v. Knollwood Club Ass’n, 839 So. 2d 744 (Fla. 4th
DCA 2003).

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.